Name: Commission Decision (EU) 2018/1222 of 5 September 2018 on the proposed citizens' initiative entitled Ã¢ End the Cage AgeÃ¢ (notified under document C(2018) 5829)
 Type: Decision
 Subject Matter: European construction;  parliament;  agricultural activity
 Date Published: 2018-09-10

 10.9.2018 EN Official Journal of the European Union L 227/7 COMMISSION DECISION (EU) 2018/1222 of 5 September 2018 on the proposed citizens' initiative entitled End the Cage Age (notified under document C(2018) 5829) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled End the Cage Age refers to the following: Hundreds of millions of EU farm animals are kept in cages for most of their lives, causing great suffering. We call on the European Commission to end this inhumane treatment of farm animals. (2) The objectives of the proposed citizens' initiative refer to the following: Cages inflict suffering on enormous numbers of farm animals every year. They are cruel and unnecessary, as higher-welfare cage-free systems are viable. The Commission is therefore invited to propose legislation to prohibit the use of: cages for laying hens, rabbits, pullets, broiler breeders, layer breeders, quail, ducks and geese; farrowing crates for sows; sow stalls, where not already prohibited; individual calf pens, where not already prohibited. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) A legal act of the Union for the purpose of implementing the Treaties can be adopted for provisions necessary for the pursuit of the objectives of the common agricultural policy, including the prohibition of caging in the context of agricultural production, on the basis of Article 43(2) TFEU. (6) The proposed citizens' initiative, inasmuch as it aims at proposals from the Commission for a legal act setting out prohibitions related to agricultural production, does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled End the Cage Age should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled End the Cage Age is hereby registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at proposals from the Commission for a legal act setting out prohibitions related to agricultural production. Article 2 This Decision shall enter into force on 11 September 2018. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled End the Cage Age, represented by Ms LÃ ©opoldine CHARBONNEAUX and Ms Olga KIKOU acting as contact persons. Done at Brussels, 5 September 2018. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.